AO    442 (Rev. 11/11) Arrest Warr




                                              UNITED STATES DISTRICT COURT
                                                                       for the
                                                              Western District of Texas

                        United States of America
                                     V.                                  )

                                                                         )        Case No.    SAI 9CR524(5)OLG
                            JONOMIN SEOK                                 )

                                                                         )

                                                                         )

                                                                         )
                                  Defendant




To:         Any authorized law enforcement officer

            YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)            .                       JONGMIN SEOK
who is accused of an offense or violation based on the following document filed with the court:

      Indictment             IJ    Superseding Indictment           Information     1J   Superseding Information                 Complaint
El    Probation Violation Petition             El   Supervised Release Violation Petition       El Violation Notice         El   Order of the Court

This offense is briefly described as follows:
     18:1349 - Conspiracy to Commit Wire Fraud
     18:1343 and 2 - Wire Fraud
     18:1956 - Conspiracy to Commit Money Laundering
     18:1 028A Aggravated Identity Theft




Date:             07/23/2019
                                                                                                 Issuing officer's signature

City and state:            San Antonio, TX                                                  Rosanne M. Garza, Deputy Clerk
                                                                                                  Printed name and title


                                                                      Return
            This warrant was received on (date)                              and the person was arrested on       (date)
at   (city and state)


Date
                                                                                                Arresting officer's signature



                                                                                                   Printed name and title
 AU 442 (Rev. 11/11) Arrest Warrant (Page 2)




                        This second page contains personal identifiers provided for law-enforcement use only
                       and therefore should not be filed in court with the executed warrant unless under seal.

                                                      (Notfor Public Disclosure)

 Name of defendant/offender:
 Known aliases:
 Last known residence:
 Prior addresses to which defendant/offender may still have ties:


 Last known employment:
Last known telephone numbers:
Place of birth:
Date of birth:
Social Security number:
Height:                                                                  Weight:
Sex:                                                                    Race:
Hair:                                                                   Eyes:
Scars, tattoos, other distinguishing marks:




History of violence, weapons, drug use:


Known family, friends, and other associates     (name, relation, address, phone number):



FBI number:
Complete description of auto:


Investigative agency and address:


Name and telephone numbers (office and cell) of pretrial services or probation officer     (fapplicable):


Date of last contact with pretrial services or probation officer (fapplicable):
